EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Aaron Fishman on 3/12/21.

The application has been amended as follows: 

The claim have been amended as on the attached pages.
The specification has been amended as on the attached pages.
In the title, “device and” has been deleted.

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Applicant has agreed to add element 40 to the drawings.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or clearly suggest a method of fixing a connection to a bag by placing a device in the connection made of a plurality of shells and a mandrel having a stretching piece which has an outer diameter is greater than the inner diameter of the shells, heating the connection, and moving the part of the mandrel having the stretching piece so that the shells move radially outward and expand the connection in that location so the connection deforms thermoplastically and retains its expanded deformation on cooling.
As to changing OPW to one piece woven, patent 6,883,557, and publications 2015/0367807 and 2020/01019292 show this is a term of art and the recognized meaning for OPW in this art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222.  The examiner can normally be reached on 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BARBARA J. MUSSER
Primary Examiner
Art Unit 1746



/BARBARA J MUSSER/Primary Examiner, Art Unit 1746